Mr. Justice Niehaus delivered the opinion of the court. 3. Insurance, § 329*-—when extent of insured’s physical unsoundness not material. Where, at the time of issuing a policy of life insurance, an insurer has notice of the physical unsoundness of the assured, the extent thereof is not material as affecting the waiver by the insured of a condition of the policy limiting its liability to a return of the premiums received if the insured was not in good health at the date of the policy. 4. Insurance, § 329*—when condition, as to health of insured deemed waived. An insurer may by its conduct waive a condition of a policy of life insurance limiting its liability to a return of the premiums received if, at the date of the policy, the insured was not in good health.